

116 S2770 IS: Survivors’ Bill of Rights in the States Act of 2019
U.S. Senate
2019-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2770IN THE SENATE OF THE UNITED STATESNovember 5, 2019Mr. Grassley (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo direct the Attorney General to make grants to States that have in place a law providing for the
			 rights of sexual assault survivors, and for other purposes.
	
 1.Short titleThis Act may be cited as the Survivors’ Bill of Rights in the States Act of 2019. 2.Incentives for States to create sexual assault survivors' bill of rights (a)In generalThe Attorney General shall make grants to States that have in place a law that provides to sexual assault survivors the rights, at a minimum, under section 3772 of title 18, United States Code.
 (b)Grant amountSubject to the availability of appropriations, a grant to a State under this section shall be equal to 10 percent of the average of the amount of funding of the 3 most recent awards that the State received under part T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.) (commonly referred to as the STOP Violence Against Women Formula Grant Program).
 (c)ApplicationA State seeking a grant under this section shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may reasonably require, including information about the law described in subsection (a).
 (d)Uses of fundsA State receiving a grant under this section may use such funds to— (1)implement the rights provided for under the law described in subsection (a);
 (2)preserve sexual assault evidence collection kits or the probative contents of such kits; (3)reduce the number of backlogged sexual assault kits or stored kits which victims have consented to test; or
 (4)provide assistance to victim service providers, victim assistants, and victim advocates to provide victim services (as such terms are defined in section 40002 of the Violence Against Women Act of 1994 (34 U.S.C. 12291)).
 (e)Authorization of appropriationsThere is authorized to be appropriated $20,000,000 for each of fiscal years 2021 through 2025 to carry out this section.